416 F.2d 27
UNITED STATES of America, Appellee,v.Robert Isaac QUINN, Appellant.
No. 13443.
United States Court of Appeals Fourth Circuit.
Oct. 6, 1969.

George Collie, Charlotte, N.C.  (court-appointed counsel), on the brief for appellant.
Keith S. Snyder, U.S. Atty., and William M. Styles, Asst. U.S. Atty., on the brief for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
Robert Isaac Quinn appeals against his conviction, April 17, 1969, in the District Court for the Western District of North Carolina.  Appellant was found guilty of conspiring in January 1968 to commit two substantive offenses-- (1) forging and counterfeiting Post Office money orders, and (2) retaining and concealing, contrary to law, stolen money order forms and a validating stamp.  18 U.S.C. 371, 500, 641.  The jury's verdict and the Court's trial rulings are without infirmity.

Affirmed.1


1
 Although they do not prejudice the defendant because the meaning is clear, the carelessness in the papers the Government presents to us is regrettable.  To begin with, the indictment refers to the offenses which are the subject of the conspiracy as 'sections 600 and 641, Title 12, United States Code' while this title has nothing whatsoever to do with the crimes charged.  If it be considered as intended for Title 18, then section 600 is wholly irrelevant.  Again, the judgment and commitment refer to sections 500 and 601, when the latter is in no sense related to the crime alleged.  These errors were not assigned or discussed on appeal, but they materially obstructed our consideration of the case.  Such neglect is inexcusable